People v Williamson (2020 NY Slip Op 06197)





People v Williamson


2020 NY Slip Op 06197


Decided on October 29, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 29, 2020

Before: Renwick, J.P., Gesmer, Kern, Singh, JJ. 


Ind No. 2595/16 2595/16 Appeal No. 12217-12217A Case No. 2018-1496 

[*1]The People of the State of New York, Respondent,
vAlphonso Williamson, Defendant-Appellant.


Janet E. Sabel, The Legal Aid Society, New York (Whitney Elliott of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Rebecca Hausner of counsel), for respondent.

Judgments, Supreme Court, New York County (Mark Dwyer, J.), rendered March 17, 2017, convicting defendant, upon his plea of guilty, of burglary in the second degree and five counts of burglary in the third degree, and sentencing him to an aggregate term of 7 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the prison component of the sentence on the second-degree burglary conviction to a term of 3½ years and reducing the sentence on the remaining convictions to terms of 1 to 3 years, resulting in a new aggregate term of 3½ years, and otherwise affirmed.
We find the sentence excessive to the extent indicated. The record does not establish a valid appeal waiver.THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: October 29, 2020